Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
	The information disclosure statements (IDS) submitted on 05/08/2020, 01/15/2021, 04/26/2021, 05/10/2021, 08/17/2021, 09/03/2021, 11/30/2021, and 05/13/2022 have been considered by the examiner.
	The only documents excluded from this consideration and marked with a line through them are JP 2012083892 A and “International Search Report and Written Opinion for Application No. PCT/US2018/062446 dated March 21st, 2019, 9 pages” from the IDS dated 05/08/2020, as they do not appear to be attached in the file wrapper.
Status of Application
Claims 1-20 are pending. Claims 1 and 14 are the independent claims.
Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they do not include the following reference signs mentioned in the description: 200, 260, and 446. The specification uses the reference characters 200 and 260 to refer to map information and yield signs, respectively, and uses reference character 446 to refer to the user input device of client computing device 444, but those reference characters are absent from their respective figures.  Additionally, the drawings do not meet the standards of 37 CFR 1.84(a) and (m). The drawings have been flagged by the system as “other than black and white drawings”, most likely due to the improper use of shading in Figures 2, 8, and 9. Lastly, the drawings are also objected to because in Figure 1 the reference characters used for “instructions” and “data” do not match the specification. In ¶25-27, 31, 33, and 42, the specification uses the reference character 134 for “instructions” and 132 for “data”, whereas Figure 1 has them switched. If the specification is correct, then the drawings must be corrected to match, and vice versa if it the drawings are correct. Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Specification
The specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.
The disclosure is objected to because of the following informalities:
In ¶25-27, 31, 33, and 42, the specification uses the reference character 134 for “instructions” and 132 for “data”, which is the opposite of what is used in Figure 1. If the specification is correct, then the drawings must be corrected to match, and vice versa if it the drawings are correct.
Appropriate correction is required.
Claim Objections
Claim 1 is objected to because of the following informalities:
The limitations of claim 1 use inconsistent formatting. The receiving, storing, and selecting steps are all indented on a new line, but the evaluating step is not.
Appropriate correction is required.
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
	The Office has found herein that the claims do not contain limitations of means or means type language that must be analyzed under 35 U.S.C. 112 (f). 
Examiners Note - Intended Use
Claims 1 and 13 use “intended use” claim language and it is the Office's stance that this language is not clear, as currently presented, and does not carry much patentable weight. Using the Broadest Reasonable Interpretation (BRI), the terms “for use by a vehicle when operating in the autonomous mode” and “for operating in the autonomous driving mode” that are recited in the above mentioned claims conveys the “intended use” of certain elements of each claim and for examining purposes, these claims as well as other statements of intended use do not serve to patentably distinguish the claimed structure over that of the reference. See MPEP § 2114 which states:
A claim containing a “recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from the prior art apparatus” if the prior art apparatus teaches all the structural limitations of the claim.  Ex parte Masham, 2 USPQ 2nd 1647
Claims directed to apparatus must be distinguished from the prior art in terms of structure rather than functions.  In re Danly, 120 USPQ 528, 531.
Apparatus claims cover what a device is not what a device does. Hewlett-Packard Co. v. Bausch & Lomb Inc., 15 USPQ2d 1525, 1528.

This intended use language would not carry patentable weight since it is the intended use of the invention. The Office suggests rewriting these claims to remove or modify the “intended use" phrases which would make the claims clearer and better mark the metes and bounds of the claimed subject matter.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-13 and 20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites “a given one of the plurality of route options” in the last limitation. It is indefinite as to how this route is “given”. No computer device or vehicle is giving this information. It has been selected, but not “given”. Also, it is also unclear how the route is selected at all. The last limitation does not appear to be directly related to the other limitations other than that the route is one of the plurality of route options. From the language, the selecting step is not directly based on the receiving, storing, or evaluating steps. For the purpose of examination, the limitation will be interpreted as “selecting, by the one or more computing devices and based on the evaluating, one of the plurality of route options for use by a vehicle when operating in the autonomous mode.
Claim 13 recites the limitation "the selected route option" in line 1.  There is insufficient antecedent basis for this limitation in the claim. In claim 1, from which claim 13 depends, the last limitation selects “a given one of the plurality of route options”, but “a selected route option” has not been previously introduced, so it is indefinite as to what route is being referred to. For the purpose of examination, the limitation will be interpreted as “the selected given one of the plurality of route options”.
Claim 20 recites the limitation "difficulty information" in line 2.  There is insufficient antecedent basis for this limitation in the claim. The term “information regarding a difficulty experience while operating in the autonomous driving mode” is already introduced in claim 14, from which claim 20 depends. It is indefinite as to whether “difficulty information” is referring to this same information or a new, distinct difficulty information. Additionally, does this difficulty information in claim 20 then explicitly not include the difficulty information generated by the current vehicle? Can the routing signal only be based on difficulty information from one or more other vehicles, specifically excluding any difficulty information generated by the vehicle in claim 1? For the purpose of examination, the limitation will be interpreted as “a routing signal based on the difficulty information obtained from any one or more vehicles”, to allow the inclusion of information from any vehicle, but still signify it is the same type of information generated in claim 1.
	Claims 2-13 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being dependent on rejected claims and for failing to resolve the deficiencies listed above.
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-19 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.
On January 7, 2019, the USPTO released new examination guidelines for determining whether a claim is directed to non-statutory subject matter.  According to the guidelines, a claim is directed to non-statutory subject matter if: (a) it does not fall within one of the four statutory categories of invention or (b) or meets a three-prong test for determining that: (1) the claim recites a judicial exception, e.g. an abstract idea, (2) without integration into a practical application and (3) does not recite additional elements that provide significantly more than the recited judicial exception.
	Applicant’s claims are directed toward processes.  Therefore, it can be seen that they fall within one of the four statutory categories of invention.  However, the claims clearly do not meet the three-prong test for patentability.
	With regard to the first prong, does the claim recite a judicial exception, the guidelines provide three groupings of subject matter that are considered abstract ideas: 
Mathematical concepts – mathematical relationships, mathematical formulas or equations, mathematical calculations;
Certain methods of organizing human activity – fundamental economic principles or practices (including hedging, insurance, mitigating risk); commercial or legal interactions (including agreements in the form of contracts; legal obligations; advertising, marketing or sales activities or behaviors; business relations); managing personal behavior or relationships or interactions between people (including social activities, teaching, and following rules or instructions); and
Mental processes – concepts performed in the human mind (including an observation, evaluation, judgment, opinion).
Applicant’s claims are directed toward the abstract idea of receiving, storing, and evaluating information, then selecting a route option, which comprises a mental process. The limitations comprise the collection, comparison, and analysis of data that, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic components, such as “a processor” and “a memory”.  That is, other than reciting the method being executed by one or more computing devices, nothing in the claims preclude the steps from practically being performed in the mind. In claim 1, but for the “by one or more computing devices”, the method encompasses the user receiving the difficulty information, remembering it, evaluating in view of a set of routes, and choosing a route.
With regard to the second prong, whether the abstract idea is integrated into a practical application, the guidelines provide the following exemplary considerations that are indicative that an additional element (or combination of elements) may have integrated the judicial exception into a practical application:
an additional element reflects an improvement in the functioning of a computer, or an improvement to other technology or technical field;
an additional element that applies or uses a judicial exception to effect a particular treatment or prophylaxis for a disease or medical condition; 
an additional element implements a judicial exception with, or uses a judicial exception in conjunction with, a particular machine or manufacture that is integral to the claim;
an additional element effects a transformation or reduction of a particular article to a different state or thing; and
an additional element applies or uses the judicial exception in some other meaningful way beyond generally linking the use of the judicial exception to a particular technological environment, such that the claim as a whole is more than a drafting effort designed to monopolize the exception.
It is clear that Applicant’s claims do not comprise any of the above additional elements that, individually or in combination, have integrated the judicial exception into a practical application.  There is no improvement in the functioning of a computer.  Nor are the limitations implemented in particular machine or manufacture.  There is no transformation or reduction of a particular article to a different state or thing.  There are no additional elements that apply or use the judicial exception in some other meaningful way beyond generally linking the use of the judicial exception to a particular technological environment.
While the guidelines further state that the exemplary considerations are not an exhaustive list and that there may be other examples of integrating the exception into a practical application, the guidelines also list examples in which a judicial exception has not been integrated into a practical application:
an additional element merely recites the words “apply it” (or an equivalent) with the judicial exception, or merely includes instructions to implement an abstract idea on a computer, or merely uses a computer as a tool to perform an abstract idea; 
an additional element adds insignificant extra-solution activity to the judicial exception; and 
an additional element does no more than generally link the use of a judicial exception to a particular technological environment or field of use.
Since the abstract idea in Applicant’s invention are implemented on a computer and there are no further limitations or structural elements that go beyond the computer, it can clearly be seen that the receiving, storing, and evaluating information, then selecting a route option are implemented on a computer, and thus there is no integration of the abstract idea into a practical application.
With regard to the third prong, whether the claims recite additional elements that provide significantly more than the recited judicial exception, the guidelines specify that the pre-guideline procedure is still in effect.  Specifically, that examiners should continue to consider whether an additional element or combination of elements:
adds a specific limitation or combination of limitations that are not well-understood, routine, conventional activity in the field, which is indicative that an inventive concept may be present; or  
simply appends well-understood, routine, conventional activities previously known to the industry, specified at a high level of generality, to the judicial exception, which is indicative that an inventive concept may not be present.
Applicant’s claims do not recite additional elements that provide significantly more than the recited judicial exception.  The use of one or more computers to implement the receiving, storing, and evaluating information, then selecting a route option is a well-understood, routine and conventional activity.  Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept.
Independent claim 14 contains similarly recited limitations as claim 1 and is rejected under a substantively equivalent rationale. Claim 14 recites “controlling, by one or more processors, driving operation of the vehicle in the autonomous driving mode”, but this control is not performed as a result of or based on results of the judicial exception. So this limitation does not constitute integrating the judicial exception into a practical application.
All of the dependent claims, with the exception of claims 13 and 20, which are discussed below, do not contain any limitations that amount to more than narrowing the type and nature of the data being collected, stored, or evaluated.
Claim 13 recites “further comprising transmitting the selected route option to a particular vehicle for operating in the autonomous driving mode”, which would potentially be sufficient to overcome this 101 rejection, however, the selected route that is transmitted is not explicitly based upon the results of the evaluating. The information is received, stored, and evaluated, but then the route is simply selected, without any recitation of it being dependent on the results of the other steps of the method. Since it has no direct relation to the judicial exception, it can’t be seen as an integration of the judicial exception into a practical application.
Claim 20 recites “receiving, from the remote system, a routing signal based on difficulty information obtained from one or more other vehicles; and controlling, by the one or more processors, another driving operation of the vehicle in the autonomous driving mode according to the received routing signal”. Based almost entirely on the interpretation of claim 20 recited above as a result of its rejection under U.S.C. § 112(b), this claim positively recites the controlling the vehicle according to a routing signal that is based on the difficulty information generated in the manner of method of claim 1. Therefore, this claim does integrate the judicial exception of claim 1 into a practical application and is excluded from this 101 rejection.
Thus, since the claims 1-19 are: (a) directed toward an abstract idea, (b) not integrated into a practical application and (c) do not comprise significantly more than the recited abstract idea, they are directed toward non-statutory subject matter.
	Office Note: In order to overcome this rejection, the Office suggests further defining the limitations of the independent claim, for example linking the claimed subject matter to a non-generic device and controlling a vehicle with the method, based on the results of the method. Limitations such as these suggested above would further bring the claimed subject matter out of the realm of an abstract idea and into the realm of a statutory category. For claim 1 and the claims dependent from it, including automatic control of a vehicle, explicitly dependent on the results of the steps of the judicial exception, would be sufficient to overcome this rejection.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1, 4-5, 7, 9-14, 16-17, and 18-20 are rejected under 35 U.S.C. 102(a)(1) and (a)(2) as being anticipated by Oh et al. (US 2016/0025505 A1).
Regarding claim 1, Oh discloses a method, comprising: receiving, by one or more computing devices, information from one or more vehicles configured to operate in an autonomous driving mode, the information identifying different types of difficulties encountered by the one or more vehicles while operating along one or more routes in the autonomous driving mode, wherein the different types of difficulties include at least one of a sensor difficulty or a roadway condition impacting autonomous driving (Oh ¶7-8, 10-11, 24-25, 27-35, 43, 45, 52-53, 55); storing the information in memory along with metadata that identifies one or more details regarding each one of the different types of difficulties (Oh ¶7, 9-13, 24-35, 43, 49-53); evaluating, by the one or more computing devices, the stored information and the metadata in view of a plurality of route options (Oh ¶7, 12-14, 37-40, 44-46, 49-54); and selecting, by the one or more computing devices, a given one of the plurality of route options for use by a vehicle when operating in the autonomous driving mode (Oh ¶7, 13, 39-40, 44, 46, 54).
Regarding claim 4, Oh discloses wherein the metadata identifies at least one of a time each one of the different types of difficulties was encountered, or location information identifying a location at which each one of the different types of difficulties was encountered (Oh Table 1 and ¶35).
Regarding claim 5, Oh discloses wherein the location information includes at least one of a regional identifier, a street identifier, or a road segment identifier (Oh Table 1 and ¶35).
Regarding claim 7, Oh discloses wherein the metadata further includes a difficulty value for each one of the different types of difficulties that indicates a level of difficulty imposed by a driving environment (Oh Figure 3 and ¶28-30, 33-36, 53).  
Regarding claim 9, Oh discloses further comprising generating a prediction model identifying which road segments are likely to present difficulty based on the information stored in the memory (Oh Figure 3 and ¶36-37, 45, 53-55).  
Regarding claim 10, Oh discloses wherein the information stored in the memory includes a signal type indicating a type of difficulty encountered by each of the one or more vehicles that transmitted corresponding information (Oh Table 1 and ¶8-11, 15, 26-35, 43, 45, 55).  
Regarding claim 11, Oh discloses wherein the type of difficulty is one of an extended wait to make a turn or other maneuver, an unprotected turn, an occluded sensor view, a rapid brake application, a limited sensor view, an unprotected lane crossing, or a driving difficulty resulting from a driving environment (Oh Table 1 and ¶8-11, 15, 26-35, 43, 45, 55).
Regarding claim 12, Oh discloses wherein the type of difficulty is one of a user complaint, measured passenger discomfort, a fault response, a need for a human driver to take manual control, or a request for assistance from a remote operator (Oh ¶9, 15, 26, 35-36, 43).
Regarding claim 13, Oh discloses further comprising transmitting the selected route option to a particular vehicle for operating in the autonomous driving mode (Oh ¶2-3, 6, 13, 37, 39, 42, 46, 54, 56).
With respect to claims 14, 16-17, and 18-20: all limitations have been examined with respect to the method in claims 1, 4-5, and 11-13. The system of Oh performing the method taught/disclosed in claims 1, 4-5, and 11-13 can clearly perform the method of claims 14, 16-17, and 18-20. Therefore claims 14, 16-17, and 18-20 are rejected under the same rationale.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2-3 are rejected under 35 U.S.C. 103 as being unpatentable over Oh et al. (US 2016/0025505 A1) in view of Akaba et al. (US 2020/0047773 A1).
Regarding claim 2, Oh does not explicitly state wherein the information includes a vehicle signal identifier for each one of the different types of difficulties that identifies a specific signal sent by a respective one of the one or more vehicles.
Regarding claim 3, Oh does not explicitly state wherein the vehicle signal identifier is either (i) included with the specific signal sent by the respective vehicle, (ii) assigned by the one or more computing devices, or (iii) composed from a combination of information from the respective vehicle and the one or more computing devices.  
	However, Akaba teaches wherein the information includes a vehicle signal identifier for each one of the different types of difficulties that identifies a specific signal sent by a respective one of the one or more vehicles; wherein the vehicle signal identifier is either (i) included with the specific signal sent by the respective vehicle, (ii) assigned by the one or more computing devices, or (iii) composed from a combination of information from the respective vehicle and the one or more computing devices (Akaba ¶117). It would have been obvious to one of ordinary skill in the art before the effective filing date of the applicant’s invention to modify the difficulty-based routing system, as described by Oh, to use a vehicle signal identifier included with the specific signal sent by the respective vehicle, as taught by Akaba, because it creates a more robust system with a higher level of specificity. Each message coming with its own signal identifier improves the specificity and accountability of the recorded data and allows distinct messages to be uniquely identified for later recall, analysis, or error tracing. Also with signal identifiers, messages with otherwise identical information can be differentiated from each other as unique, improving the specificity of the communication.
With respect to claim 15: all limitations have been examined with respect to the method in claim 2. The system of Oh performing the method taught/disclosed in claim 2 can clearly perform the method of claim 15. Therefore claim 15 is rejected under the same rationale.
Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Oh et al. (US 2016/0025505 A1) in view of Gibson et al. (US 2017/0234689 A1).
Regarding claim 6, Oh does not explicitly state wherein the location information includes geographical coordinates.
However, Gibson teaches wherein the location information includes geographical coordinates (Gibson ¶40). It would have been obvious to one of ordinary skill in the art before the effective filing date of the applicant’s invention to modify the difficulty-based routing system, as described by Oh, to have location information include geographical coordinates, as taught by Gibson, because it creates a more robust system with a higher degree of detail and accessibility. Latitude and longitude are well-known in the art prior the effective filing date of the applicant’s invention as a precise and common method of recording geographic coordinates (https://web.archive.org/web/20171212232423/https://en.wikipedia.org/wiki/Geographic_coordinate_system#Geographic(al)_latitude_and_longitude).
Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Oh et al. (US 2016/0025505 A1) in view of Urano et al. (US 2017/0123434 A1).
Regarding claim 8, Oh does not explicitly state further comprising weighting the difficulty values based on temporal information associated with each one of the different types of difficulties.  
	However, Urano teaches further comprising weighting the difficulty values based on temporal information associated with each one of the different types of difficulties (Urano ¶133-134). It would have been obvious to one of ordinary skill in the art before the effective filing date of the applicant’s invention to modify the difficulty-based routing system, as described by Oh, to weight the difficult based on temporal information, as taught by Urano, because the accuracy of the autonomous recognition of objects, such as white lines, decreases at certain times of day, such as night and sunset (Urano ¶133-134).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Brian E Yang whose telephone number is (571)272-7679. The examiner can normally be reached M-Th 8 am-5 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, John Olszewski can be reached on (571) 272-2706. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/B.E.Y./Examiner, Art Unit 3669                                                                                                                                                                                                        September 24, 2022

/JESS WHITTINGTON/Examiner, Art Unit 3669